EXECUTION COPY

FIRST AMENDMENT AND WAIVER TO
AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT AND WAIVER dated as of May 22, 2008 (this “Amendment”) to the
Amended and Restated Customer Credit Agreement dated as of July 30, 2007 (the
“Credit Agreement”) between SIRIUS SATELLITE RADIO INC., a corporation organized
under the laws of Delaware (“Customer”), and SPACE SYSTEMS/LORAL, INC., a
corporation organized under the laws of Delaware (“SS/L”).

WITNESSETH:

WHEREAS, Sirius has requested an amendment and a waiver to the Credit Agreement;
and

WHEREAS, SS/L has agreed to the requested amendment and waiver on the terms and
conditions, and subject to making certain other amendments to the Credit
Agreement, in each case as set forth herein.

NOW THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby, except that, for the avoidance
of doubt, references to “the date hereof” or other similar references contained
in the Credit Agreement shall mean the date of the Credit Agreement, and not the
Amendment.

SECTION 2. Mandatory Prepayment. Section 2.06(b)(1)(B) of the Credit Agreement
is hereby amended by replacing “May 31, 2008” with “September 30, 2008.”

SECTION 3. No Material Adverse Change. Section 4.02(a) is hereby amended by
adding a new clause (f) to the first sentence thereof, which clause (f) shall
read as follows: “or (f) Customer’s prospect in obtaining the FM-6 License,
including without limitation, the prospect of obtaining the FM-6 License with
conditions that are not more onerous to Customer, in any material respect, than
those relating to the FM-5 License.”

SECTION 4. Waiver. SS/L hereby waives its right to terminate the Commitment as a
result of the letter (the “May Letter”) dated May 15, 2008 from the FCC to
Customer dismissing Customer’s application for the FM-6 License without
prejudice (the “Dismissal without Prejudice”). Such waiver is being made in
reliance upon the representations made by Customer in Section 5 below, as well
as Customer’s express acknowledgement and agreement that except as expressly
provided in this Section 4, this waiver is being made without prejudice to any
of the rights and remedies of the Lender under any Loan Document, including
without limitation, its rights under Section 2.06(b)(1)(B) with respect to any
future dismissal by the FCC of Customer’s new application for the FM-6 License.

SECTION 5. Certain Representations and Warranties. Customer hereby represents
and warrants to SS/L as follows:

(a) The Dismissal without Prejudice has not adversely affected Customer’s
prospect for obtaining the FM-6 License and that Customer will promptly
following the date of this Amendment, file a new application with the FCC for
the FM-6 License, which application will be in conformity with the requirements
set forth in the May Letter.

(b) After giving effect to the provisions of this Amendment, no Default or Event
of Default shall have occurred and be continuing.

SECTION 6. Miscellaneous Provisions.

(a) This Amendment shall be considered a “Loan Document” for all purposes of the
Credit Agreement.

(b) Except as expressly set forth herein, this Amendment shall not constitute a
waiver or amendment of any term or condition of the Credit Agreement or any
other Loan Document and all such terms and conditions shall remain in full force
and effect..

SECTION 7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 8. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[Remainder of page left intentionally blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

SIRIUS SATELLITE RADIO, INC.

By: /s/ Patrick Donnelly
Name: Patrick Donnelly
Title: EVP & General Counsel


SPACE SYSTEMS/LORAL, INC.

By: /s/ Richard P. Mastoloni
Name: Richard P. Mastoloni
Title: Senior Vice President and
Treasurer


We acknowledge the foregoing and confirm our Subsidiary Guarantee.

Satellite CD Radio, Inc.

By: /s/ Patrick Donnelly
Name: Patrick Donnelly
Title: President


